AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                        Page I ofl



                                    UNITED STATES DISTRICT COU T                                               FILED
                                               SOUTHERN DISTRJCT OF CALIFORNIA
                                                                                                               NOV 13 2018
                     United States of America                                JUDGMENT IN A            £filMW°        h~g. COURT
                                     v.                                      (For Offenses Committed §13\MfE'fl~   · 'fRico/1lfF CALIFORNIA
                                                                                                     BY                           DEPUTY
                  Julio Cesar Larumbe Vasquez                                Case Number: 3:         -mJ-

                                                                             Leila W Morgan
                                                                             Defendant's Attorney


REGISTRATION NO.

THE DEFENDANT:
 IZl pleaded guilty to count(s) I of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                         Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                               I


 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 30DAYS

  IZl Assessment: $10 WAIVED                  IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, November 8, 2018
                                                                          Date of Imposition of Sentence



                                                                                       BLE CLINTON E. AVERlTTE
                                                                                      STATES MAGISTRATE JUDGE


                                                                                                            3:18-mj-22651-RAM
